Case 9:20-cv-82318-RAR Document 15 Entered on FLSD Docket 01/27/2021 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


   Leviathan Security Group, Inc., a     Case No.: 9:20-cv-82318-RAR
   Delaware corporation,

         Plaintiff,

   v.

   Leviathan Defense Group, LLC d/b/a
   Leviathan Security Solutions, a
   Florida limited liability company,
   and Michael W. Bird, Jr., an
   individual,

         Defendants.


            CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                       DISCLOSURE STATEMENT

        Defendants, Leviathan Defense Group, LLC d/b/a Leviathan Security

  Solutions, a Florida limited liability company and Michael W. Bird, Jr., by and

  through their attorneys, hereby file their Certificate of Interested Parties and

  Corporate Disclosure Statement, and state:

        The following companies and people may have a financial interest in the

  outcome of this action:

  1. Leviathan Defense Group, LLC d/b/a Leviathan Defendant
     Security Solutions

   2. Michael W. Bird, Jr.                              Defendant

  3. Peretz Chesal & Herrmann, P.L.                     Counsel for Defendants

  4. Leviathan Security Group, Inc.                     Plaintiff

                                          1
Case 9:20-cv-82318-RAR Document 15 Entered on FLSD Docket 01/27/2021 Page 2 of 3




  5. Dickinson Wright PLLC                                    Counsel for Plaintiff

        Leviathan Defense Group, LLC is a non-governmental corporate party that

  does not have any parent company or subsidiary, and there is no publicly held

  corporation that owns more than 10% or more interest in the company.

        I hereby certify that, except as disclosed above, I am unaware of any action or

  potential conflict of interest involving the district judge to this case, and will

  immediately notify the Court in writing on learning of any such conflict.


  Dated January 27, 2021
                                                By: s/ Alberto Alvarez
                                                    Steven I. Peretz, Esq.
                                                    speretz@pch-iplaw.com
                                                    Florida Bar No. 329037
                                                    Michael B. Chesal, Esq.
                                                    mchesal@pch-iplaw.com
                                                    Florida Bar No. 775398
                                                    Alberto Alvarez, Esq.
                                                    aalvarez@pch-iplaw.com
                                                    Florida Bar No. 106859
                                                    Peretz Chesal & Herrmann, P.L.
                                                    1 S.E. 3rd Avenue, Suite 1820
                                                    Miami, Florida 33131
                                                    T: 305-341-3000 | F: 305-371-6807
                                                    Counsel for Defendants




                                            2
Case 9:20-cv-82318-RAR Document 15 Entered on FLSD Docket 01/27/2021 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on

  January 27, 2021 on all counsel or parties of record in the manner specified on the

  Service List below.

                                                 /s/Alberto Alvarez


  Catherine F. Hoffman, Esq.
  choffman@dickinsonwright.com
  Vijay G. Brijbasi, Esq.
  vbrijbasi@dickinsonwright.com
  Julie Dahlgard, Esq.
  jdahlgard@dickinsonwright.com
  Dickinson Wright PLLC
  350 East Las Olas Boulevard, Suite 1750
  Fort Lauderdale, Florida 33301
  Phone: (954) 991-5420 |Fax: (844) 670-6009
  VIA CM/ECF




                                          3
